Case 1:18-md-02824-WJ Document 884-5 Filed 10/26/20 Page 1 of 5




         Exhibit E
            Case 1:18-md-02824-WJ Document 884-5 Filed 10/26/20 Page 2 of 5


                                                                                  Page 1
                  MULTI-DISTRICT LITIGATION




         IN RE: GOLD KING MINE RELEASE IN SAN
         JUAN COUNTY, COLORADO, ON AUGUST 5,
         2015.

                        NO: 1:18-MD-02824-WJ




            TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE
                  October 31, 2019
                   12:00 p.m.
                 421 Gold, Southwest
                Albuquerque, New Mexico




         BEFORE: HONORABLE ALAN C. TORGERSON, SPECIAL MASTER




         REPORTED BY: Mary Abernathy Seal, RDR, CRR, NM CCR 69
              Bean & Associates, Inc.
              Professional Court Reporting Service
              201 Third Street, Northwest, Suite 1630
              Albuquerque, New Mexico 87102



         (2977N) MAS


info@litsupport.com                  BEAN & ASSOCIATES, INC.                  505-843-9494
                          201 Third St. NW, Ste. 1630, Albuquerque NM 87102
            Case 1:18-md-02824-WJ Document 884-5 Filed 10/26/20 Page 3 of 5
                                                                                                    13 (Pages 46 to 49)
                                                    Page 46                                                     Page 48
   1    discovery. We'll provide full discovery. But we'll      1   The first is that, you know, we could send those
   2    provide full discovery when we can. And that's been     2   discovery requests, too; right? We can ask the
   3    our response to those types of questions.               3   Federal Government: Give us each and every document
   4           Let me go to the third category, if I            4   regarding every abandoned mine in the United States.
   5    could, and here I offer to pass the baton to Andrew     5          Asking the State of Utah or New Mexico or
   6    and Tanner. Do you want to talk about questions in      6   the Navajo Nation about our abandoned mines has
   7    this third category like abandoned mines?               7   nothing to do with this abandoned mine, the Gold
   8           MR. WALSH: Thanks, Peter. We're going to         8   King Mine and the negligence that took place that
   9    have Lauren address that from our side.                 9   allowed the blowout to occur. The Federal
  10           MS. JOHNSON: Yes. Initially, our issue          10   Government in their first document production
  11    with these requests is that, similar to what Peter     11   request, we would ask them to focus on the core of
  12    has already said, these are just incredibly            12   the case and not on these peripheral requests about,
  13    overbroad and essentially seeking any information      13   well, tell us about every abandoned mine in Utah.
  14    that's not related to abandoned mines on the           14           SPECIAL MASTER TORGERSON: All right.
  15    Sovereign Plaintiffs' territory. So for example,       15           MR. HSIAO: One more issue, Your Honor. I
  16    you know, requests for production number 20 asks for   16   left a category out. Mr. Bain says he has issues
  17    all plans, policy documents, guidelines, and           17   with who we searched, the agencies that we searched.
  18    regulations issued by you to address abandoned mine    18   I think his description of that is mistaken. We
  19    sites in your territory since 2005.                    19   searched every agency for responsive documents in
  20           Similarly, request for production number        20   the State of Utah. There were some agencies, and I
  21    27 asks for all documents related to work performed    21   think we're down to two where we've identified
  22    or financed by you addressing environmental            22   documents that just weren't relevant. But we did
  23    contamination at any abandoned mine sites in your      23   search them and we did come up with them, and they
  24    territories since 2005.                                24   just had nothing to do with the Gold King Mine
  25           You know, the requests are not in any way       25   blowout.


                                                    Page 47                                                     Page 49
   1    tailored to the actual negligence that we have          1           SPECIAL MASTER TORGERSON: All right.
   2    alleged against the Federal Parties. But beyond         2   Does anybody on the State of New Mexico want to add
   3    that, we also don't believe that these are relevant     3   anything?
   4    in any manner to showing the standard of care. The      4           MR. GILMOUR: Yes, Your Honor. This is
   5    Sovereign Plaintiffs intend to set forth what the       5   John Gilmour. I would like to clarify the status of
   6    standard of care is using expert testimony and also     6   the search and production in New Mexico. The case
   7    using applicable statutes and regulations that          7   has been brought by the Attorney General on behalf
   8    govern the Federal Parties' conduct. And we have        8   of the New Mexico Environment Department. And as I
   9    identified authorities in the Tenth Circuit saying      9   told Mr. Bain and the United States, we will respond
  10    that the conduct of one or two other parties in the    10   to their RFPs. And in particular, any information
  11    industry is not relevant to establishing what the      11   from other agencies that we have in our possession,
  12    legal standard of care is. The fact that one other     12   such as the tax information, will be produced, and
  13    state or sovereign may have been using a different     13   as Mr. Hsiao pointed out, more than likely it will
  14    standard of care isn't going to change what the        14   be the topic of expert discovery. So I want to make
  15    legal standard of care is in this case. You know,      15   clear that we are not withholding anything.
  16    it's based on a national survey, and you know, we      16           Second, Your Honor, I advised that while
  17    certainly have not sought this information from the    17   we do maintain that we cannot compel another state
  18    Federal Parties. We have not asked the Federal         18   agency to respond to discovery requests to NMED, we
  19    Parties to produce information relating to every       19   did volunteer to go to those agencies that they
  20    abandoned mine that they have participated in across   20   identified and request that they voluntarily produce
  21    the country, because we don't believe that's going     21   the information that the United States is seeking,
  22    to be relevant to changing the standard of care.       22   and we would do that through a memorandum of
  23           SPECIAL MASTER TORGERSON: All right.            23   understanding or similar agreement with those
  24           MR. HSIAO: Your Honor, if I could add           24   agencies to get the information, to the extent that
  25    just two more thoughts to what Lauren just said.       25   it's relevant and not subject to objection, but we


info@litsupport.com                         BEAN & ASSOCIATES, INC.                                         505-843-9494
                                 201 Third St. NW, Ste. 1630, Albuquerque NM 87102
             Case 1:18-md-02824-WJ Document 884-5 Filed 10/26/20 Page 4 of 5
                                                                                                    14 (Pages 50 to 53)
                                                    Page 50                                                     Page 52
   1    would work to try to get them that information.         1   Nation?
   2          So I think the complaint as posed right           2          MR. WALSH: We agree, Your Honor. Thank
   3    now to Your Honor about New Mexico is premature, as     3   you.
   4    we have been trying to work with them to get the        4          SPECIAL MASTER TORGERSON: Mr. Bain or
   5    information that they have identified. And I would      5   anybody else on behalf of the Government? Do you
   6    only add, Your Honor, that we also concur with the      6   want to be able to file a motion and response and
   7    points on the abandoned mine issue as recounted by      7   reply and get a formal memorandum opinion and order,
   8    counsel for the Navajo Nation and the State of Utah.    8   or are you okay with resolving it on the conference
   9          SPECIAL MASTER TORGERSON: All right.              9   call?
  10    Does anybody else want to add anything to what's       10          MR. BAIN: I would like to take the
  11    been said on behalf of the Sovereign Plaintiffs?       11   opportunity you mentioned to confer one more time.
  12          All right. Hearing nothing, I'll tell you        12   But I think that these issues are important enough
  13    my impression, and then you can decide how you want    13   for us, and I would just like to -- I don't want to
  14    to proceed.                                            14   leave you with the wrong impression. These requests
  15          It sounds to me, Mr. Bain, that these            15   for production were articulated based on discussions
  16    requests are indeed overly broad and maybe unduly      16   with our experts.
  17    burdensome. I'll remind you that the first section     17          And just to give you an idea with respect
  18    under Rule 34(b)(1) that talks about contents of the   18   to one thing Mr. Hsiao mentioned about the requests
  19    request, it says, "The request must describe with      19   for tourism and taxes being overly broad, you may
  20    reasonable particularity each item or category to be   20   have heard him mention NAICS codes. Those are codes
  21    inspected." And it sounds to me like when you begin    21   that jurisdictions like the states maintain which
  22    something with "any and all," that relates to such     22   include economic information. This is what our
  23    broad categories as you have talked about that         23   expert tells us. This is not overly burdensome,
  24    you're not complying with that part of the rule.       24   that these codes including this economic information
  25          So I'm going to let you all have one more        25   are maintained by the state. It's something we


                                                    Page 51                                                     Page 53
   1   crack at trying to resolve this in some meaningful       1   should be entitled to in order to assess their
   2   fashion, and if you can't do that by November            2   damages.
   3   10th -- let me make sure that's a Friday.                3           Also, I have to correct a misimpression
   4           MR. HSIAO: The 8th is a Friday.                  4   that Mr. Hsiao left, that the documents from these
   5           SPECIAL MASTER TORGERSON: I should know          5   offices were not relevant. In fact, they said just
   6   that. That's my birthday. All right. If you can't        6   the opposite in their responses, which they were
   7   resolve it by -- let's do it by the 11th, which          7   technically relevant but they're not going to
   8   is -- well, that's Veterans Day. All right. Let's        8   produce them because they don't believe they should
   9   do it by the 12th. We can do one of two things.          9   have to produce them.
  10   You can send the request and responses to me, and we    10           SPECIAL MASTER TORGERSON: Okay. That's
  11   can try to resolve it in one of these conference        11   good enough. Here's what we're going to do. You
  12   calls. Or if somebody feels strongly enough about       12   meet and confer. If you can't get it resolved by
  13   it that you want to make a motion so you have a         13   November 8th, which is my birthday, then you need to
  14   record and you can get a more definitive ruling,        14   file your motion to compel by November 15th, and
  15   then you can file your motions by November 15th.        15   we'll deal with it.
  16           So let me ask the Sovereign Plaintiffs,         16           MR. BAIN: Okay. Thank you, your Honor.
  17   how would you prefer to resolve this if you can't       17           SPECIAL MASTER TORGERSON: All right. Now
  18   come to some agreement?                                 18   I think we're down to the items that I assume are
  19           MR. HSIAO: Your Honor, Peter Hsiao for          19   all interrelated, and maybe I'm wrong, but it's
  20   the State of Utah. Your proposal is fine with us.       20   items 1, 4, and 8 that deal with production of
  21   We agree to it.                                         21   documents on behalf of the Federal Defendants and
  22           SPECIAL MASTER TORGERSON: State of              22   issues relating to trying to agree on a custodian
  23   New Mexico?                                             23   list, a search list, and who's going to be
  24           MR. GILMOUR: We also concur, Your Honor.        24   responsible for reviewing the documents that are
  25           SPECIAL MASTER TORGERSON: And the Navajo        25   produced.


info@litsupport.com                         BEAN & ASSOCIATES, INC.                                         505-843-9494
                                 201 Third St. NW, Ste. 1630, Albuquerque NM 87102
Case 1:18-md-02824-WJ Document 884-5 Filed 10/26/20 Page 5 of 5
